EXHIBIT 10.4
 
JOINT VENTURE AGREEMENT
 
This JOINT VENTURE AGREEMENT, dated as of April 27, 2011 (the “Agreement”), is
by and between
 
Global Gold Corporation (“GGC”), a Delaware corporation; its wholly owned
subsidiary Global Gold Armenia, LLC (“GGA”), a Delaware limited liability
company; the latter’s wholly owned subsidiary, Global Gold Mining LLC (“GGM”), a
Delaware limited liability company; and the latter’s wholly owned subsidiaries
Mego-Gold, LLC (“MG”), and Getik Mining Company, LLC (“GMC”), Armenian limited
liability companies, (hereinafter all collectively referred to as “GG”), on the
one side;
 
AND
 
Consolidated Resources Armenia, an exempt non-resident Cayman Islands company
(“CRA”); and its affiliate Consolidated Resources USA (“CRU”), LLC, a Delaware
limited liability company, (hereinafter collectively referred to as “CR”), on
the other side.
 
WHEREAS, GGC, through GGA, GGM, MG and GMC, owns all of GGC’s interests,
including mining and exploration rights, licenses, and permits (the “Licenses”)
in the Toukhmanuk and Getik deposits in Armenia (see Annual Report on Form 10-K
filed with the SEC on April 14, 2011, and other filings and information
available on the GGC’s website <www.globalgoldcorp.com>  for a description of
the deposits and relevant mineral rights), as well as all relevant immovable and
movable properties, property rights, stockpile of ore, tailings ponds, mineral
concentrates, information and other intangible assets, (hereinafter referred to
“Toukhmanuk” and “Getik”, and collectively as the “Properties”); and
 
WHEREAS, GGC is an exploration stage company engaged in the exploration for, and
development and mining of, gold, silver, and other minerals in Armenia, Canada
and Chile; has its headquarters in Rye, New York with subsidiary offices and
staff in Armenia and Chile; through MG and GMC is engaged in the exploration for
and production of primarily gold and silver resources in Armenia; holds a gold
and silver mining license for the central site of the Toukhmanuk property,
effective until February 28, 2017, which is renewable and may be expanded; and
 
WHEREAS, the State Natural Resources Agency of Republic of Armenia has approved
the revised confirmed reserves of the central site of Toukhmanuk deposit, as
explored by MG,; and
 
WHEREAS, CR, together with its principal owners and affiliated companies, is an
established worldwide resources company focused on building and developing a
portfolio of strategic resource assets with near term or in-production potential
primarily in metallurgical and thermal coal, manganese, copper, iron ore and
gold; owns strategic or controlling stakes in publicly listed and privately held
resources companies having properties in Mozambique, Zambia, South Africa, and
Australia; has its headquarters in Melbourne, Australia with offices and staff
in Greenwich, Connecticut, Singapore, Zambia and South Africa; has a strong
track record of successfully improving the operations, financial performance and
shareholder value of companies in its portfolios; and actively seeks to acquire,
or make strategic investments in resources properties having high value
potential and requiring investment and strategic direction to substantially
enhance shareholder value; and
 
 
 

--------------------------------------------------------------------------------

 
 
WHEREAS, GGC and CRU previously entered into a binding agreement, subject to the
satisfactory completion of due diligence, entitled Agreement for Formation of
Joint Venture to Develop Properties, dated March 17, 2011 (the “Formation
Agreement”); and
 
WHEREAS, CR has completed its due diligence with satisfaction, and as of the
date of this Agreement has completed the funding of the required $500,000
Advance; and
 
WHEREAS, upon the terms and subject to the conditions of this Agreement, CR will
complete the funding of the remaining $4,500,000 of its $5,000,000 working
capital commitment (“Initial Consideration”) according to an agreed funding
schedule; and
 
WHEREAS, GG and CR will work together for twelve months (the “12 Month Period”)
from the date of this Agreement to develop the Properties, improve the financial
performance and enhance shareholder value of MG and GMC; and
 
WHEREAS, GG and CR agreed to form a new Joint Venture Company (“JVC”) to be
established by CR, subject to terms and conditions mutually and reasonably
agreed with GGC, provided that JVC shall have no liabilities, obligations,
contingent or not, or commitments, except pursuant to a Shareholders Agreement;
and
 
WHEREAS, GG and CR intend to integrate all of GGC’s Toukhmanuk and Getik mining
and exploration operations into the JVC.
 
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements herein contained, and intending to be legally bound hereby, GG and CR
agree as follows:

 
2

--------------------------------------------------------------------------------

 

ARTICLE I


TERMS AND DEFINITIONS
 
Unless otherwise defined in this Agreement, words and phrases defined,
construed, or the definitions of which are incorporated by reference in the
Formation Agreement shall bear the same meaning and construction herein.
 
ARTICLE II


FORMATION OF THE JOINT VENTURE
 
2.1.           Initial Consideration Payable by CR
 
2.1.1.         Prior to the Closing, CR shall have funded a total of $5 million
of the Initial Consideration, inclusive of the $500,000 Advance already paid, to
be used for working capital, CR will exercise control over the release and use
of all working capital provided and has agreed on a separate use of proceeds in
advance with the funding scheduled as follows:
 
(i)           $500,000 Advance has already been paid following the execution of
the Formation Agreement;
 
(ii)          $1,400,000 shall be payable following the execution of this Joint
Venture Agreement;
 
(iii)         $3,100,000 shall be payable over the 12 Month Period with payments
occurring within 5 business days of the end of each calendar month as needed.
 
2.2.           12 Month Period
 
2.2.1.         From the Date of this Agreement through the Closing and execution
of an associated Shareholders Agreement (as hereinafter defined):
 
(i)           CR shall actively monitor and support the Toukhmanuk plant
expansion and its performance and GG shall provide CR with access  to all
premises, sites, personnel, and information, as may be reasonably necessary for
such monitoring; and
 
(ii)          All major decision making regarding the operation of MG and GMC
shall be made with the participation of CR.
 
2.2.2.         GGC’s Board of Directors shall be increased, and Jeff Marvin of
CR shall be nominated for election to the GGC board.  GGC and CR shall work
together using executives, personnel, and facilities during the 12 Month Period
to jointly develop the Properties. GGC and CR shall also form a technical
committee to review and oversee technical aspects of the development of the
Properties.
 
 
3

--------------------------------------------------------------------------------

 
 
2.2.3.         The parties shall act as follows within the 12 Month Period:
 
(i)           GG, in coordination with CR, shall employ the Initial
Consideration primarily to fund the expansion of the Toukhmanuk plant to an ore
milling target of 300,000 tons per annum, secondarily to fund the reduction or
elimination of certain liabilities and expenses at GGC, GGM, MG and GMC, and
thirdly to fund the 2011 exploration program at Toukhmanuk and Getik and GG
corporate overhead;
 
(ii)          The cash generated by MG during the 12 Month Period is to be
prioritized for use as follows during the 12 Month Period (a) first to repay the
remaining off-take financing, if any, and (b) second to meet required debt
service (principal and interest) payments for the loan extended to MG by
Armbusinessbank CJSC;
 
(iii)         CR will secure from a leading geological consulting company a
National Instrument 43-101 (NI 43-101) or JORC compliant certification of gold
and silver resources at the Properties; and
 
(iv)         CR will work together with GG to finalize the plans for, and secure
the independent certification from a leading geological consulting company of,
the further expansion of the Toukhmanuk plant to a currently estimated ore
milling target of 1.5 million tons per annum or as mutually agreed.
 
2.3.           Closing of the Joint Venture
 
2.3.1.         Upon the terms and subject to the conditions set forth in this
Agreement, no sooner than the completion of the payment of the Initial
Consideration by CR and no later than 10:00 A.M. Coordinated Universal Time on
April 26, 2012, (the “Closing Date”), the parties shall effect all necessary
transactions and other actions (the “Closing”), upon the consummation of which
JVC shall become the sole owner of MG and GMC, which in turn will own interests
in the Properties, including, without limitation, the Licenses, and shall
develop and operate the Properties through MG and GMC.  For the said purpose the
parties shall coordinate with each other and take all reasonably necessary
steps, including, without limitation, the steps described in this Section 2.3.
 
2.3.2.         Not later than within six months from the date of this Agreement,
CR will inform GGC about its suggestion as to (i) the location and mechanism of
forming JVC, and, in particular, whether CR (a) will have a new JVC established
in a form and location determined by CR, on terms and conditions mutually and
reasonably agreed with GGC, and such JVC will already be, or will plan to
become, a publicly listed company, or (b) will identify as JVC an existing
company, which is listed on an exchange fully admitted to trading, (ii) the
terms and conditions of Public Listing including the listing location, listing
process (whether reverse merger or IPO), offering size, if any, and mechanics,
(iii) the proposed draft of the Shareholders Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
2.3.3.         It is, however, pre-agreed that: (i) Voting rights in the General
Meeting of Shareholders of JVC shall be the subject of the Shareholders
Agreement and shall be in proportion to the pro forma ownership of the JVC (ii)
in any case each CR and GG shall be entitled to appoint at their sole discretion
at least two members of the Board of Directors of JVC, (iii) GGC shall have the
right to designate at least two directors, Messrs. Ian Hague and Van Krikorian,
(iv) CR and GGC shall have the right to designate Board Directors which together
shall constitute not less than their aggregate percentage ownership interests of
the JVC, and (v) the parties agree to use their best efforts to cause the
election of agreed Board Directors, and to cause them to be included in the
Audit, Executive, Compensation and any other significant board committee of the
Board of Directors.  Further, it shall be provided that, (vi) certain actions,
such as the hiring of a senior technical team, to be led by CR, for the JVC, the
issuance of securities, the encumbrance of the JVC with debt, the signing of
off-take agreements, and any other material transactions in addition to the
adoption of annual operating and capital budgets shall require unanimous consent
of the Board Directors appointed by GGC and CR as per above, subject to
anti-deadlock provisions, and (vii) GGC and CR shall cause the JVC, as well as
MG and GMC through the JVC, to establish a Code of Conduct and maintain
themselves in compliance with relevant United States laws that would govern
United States shareholders and directors.
 
2.3.4.         Upon receipt of the notice from CR as per Section 2.3.2, GGC
shall within three weeks confirm to CR its consent or reasonable objections and
proposed modifications to the proposed terms. In case of any disagreement, GGC
shall submit a reasonable counterproposal, describing the reasons for its
disagreement.  Failure by GGC to provide within the mentioned period
substantiated objections with a counterproposal shall be deemed as an acceptance
of CR’s proposal by GG. If the parties cannot agree after six week from CR’s
notice, either party may refer the matter of final terms for the JVC to
confidential mediation and arbitration as provided in this Agreement.
 
2.3.5.         Not later than within ten months from the date of this Agreement,
and subject to no default on the obligation to pay the Initial Consideration as
agreed, CR will (i) have the JVC established or identified, as agreed in
accordance with Sections 2.3.2 and 2.3.4, and (ii) give 60 calendar days of
written notice to GGC of its intention to Close at or prior to the end of the 12
Month Period (subject to completion of payment by CR of the Initial
Consideration).
 
2.3.6.         At the Closing, GGC shall cause the transfer to JVC of 100% of
all participation interests in MG and GMC, owning interests in and controlling
the Properties, as well as all of GG’s rights and claims (other than those
emanating from this Agreement) towards MG and GMC arising from inter-company
loans or on other grounds, and all material assets, properties and rights,
owned, used or held by GG that are required to carry on the mining and
exploration activities at Toukhmanuk and Getik (the “Operations”).
 
2.3.7.         GGC and CR shall endeavor to take all necessary steps and secure
any required approvals, including from any regulatory authorities, to effect the
transfer of 100% of GGC’s interests in MG and GMC, and through them also in the
Properties, to the JVC.  GG shall notify CR in advance of any requirements under
Armenian law related to such transfer and shall assist the JVC in complying with
such requirements.
 
 
5

--------------------------------------------------------------------------------

 
 
2.3.8.         At the Closing, CR and GGC shall execute and deliver a mutually
agreed Shareholders Agreement.
 
2.3.9.         If the JVC is to be a newly established company, at the Closing,
CR and GGC shall establish a Board of Directors for the JVC consisting of an odd
number of members being not less than five, inclusive of members appointed by
GGC and CR in accordance with Section 2.3.3.
 
2.3.10.       If a pre-existing company is to be used, the management team of
the JVC shall be put in place before the end of the 12 Month Period subject to
approval by the Board of Directors of the JVC to be re-elected at the Closing.
 
2.3.11.       Management of JVC shall have normal executive employment
agreements at compensation levels to be mutually agreed by CR and GGC.
 
2.4.           Public Listing
 
2.4.1.         Following the Closing, if the JVC is not a public company, CR
will immediately endeavor to begin a public listing process for the JVC (the
“Public Listing”) subject to terms and conditions mutually and reasonably agreed
with GGC. GGC shall provide CR with all instruments reasonably useful for the
Public Listing. The initial common stock ownership, subject to an adjustment
mechanism (“Adjustment Mechanism”), shall be established at 51% for GGC through
GGM and 49% for CR.
 
2.4.2.         The Public Listing including the listing location, listing
process (whether reverse merger or IPO), offering size, if any, and mechanics
will be determined by CRA, subject to conditions mutually and reasonably agreed
with GGC.
 
2.4.3.         Following the Closing and Public Listing of the JVC, whether
through reverse merger or IPO, an agreed upon adjustment in the common stock
ownership under an Adjustment Mechanism (hereinafter defined) for the pro forma
ownership between GGC and CR will occur within 60 days.
 
2.5.           Remaining Consideration Payable to GGC
 
2.5.1.         As the Remaining Consideration for the contribution of MG and GMC
and the associated Properties to the JVC, GGC shall be entitled to receive
through GGM or directly the aggregate consideration of (i) newly issued stock of
JVC within the scope defined in Section 2.5.2, and (ii) cash payable by CR under
the Cash Election, as defined in Section 2.5.4.  Any unused working capital from
the Initial Consideration is to be added to the Remaining Consideration for
payment to GGC.
 
2.5.2.         GGC’s ownership in the JVC through GGM shall be, whether reverse
merger or IPO, the greater of either 51% of the pro forma value of JVC or $40.0
million in newly issued stock of JVC at the pro forma value, calculated based on
the Volume Weighted Average Price (“VWAP”) of the common stock over the first 30
(thirty) days of trading, adjusted to exclude any dilution from the Public
Listing.
 
 
6

--------------------------------------------------------------------------------

 
 
2.5.3.         For the avoidance of doubt, if the value of $40.0 million in
newly issued common stock of JVC, adjusted to exclude the impact of any dilution
from the Public Listing, is greater than GGM’s 51% ownership in the JVC, new
shares in the public JVC will be issued (the “Adjustment Mechanism”) to GGM such
that the aggregate value of GGC’s ownership through GGM in the public JVC is
$40.0 million, adjusted to exclude any dilution from the Public Listing.
 
2.5.4.         As part of the $40 million in Remaining Consideration payable to
GGC, CR may, at its election, or as mutually agreed otherwise between GGC and
CR, substitute cash for stock (the “Cash Election”) in an amount of up to $12.5
million in cash to increase its ownership based on a ratio of $784,314 for each
1% of existing shares of JVC then held by GGC up to 49% or as mutually agreed
otherwise.  This Cash Election must be made by written notice to GGC by CR with
such notice being delivered within the 12 Month Period.  Payment to GGM by CR
under the Cash Election must be completed within 30 calendar days of notice.
 
ARTICLE III


REPRESENTATIONS AND WARRANTIES
 
3.1.           Corporate Status. Each party represents and warrants that it is a
legal entity duly incorporated/established and validly existing under the laws
of their respective jurisdictions of incorporation/establishment and has full
powers to own the properties which it owns and to carry out the business which
it carries out.
 
3.2.           Authorization.  Each party represents and warrants that it has,
and will at the Closing have, the requisite corporate power and authority to
execute and deliver this Agreement to which it is a party, to perform its
obligations hereunder and to consummate the transactions contemplated
hereby.  Except as defined in Sections 4.2.1 and 4.2.2, the execution and
delivery by CR and GG of this Agreement, to which they are a party, and the
consummation by CR and GG of the transactions contemplated hereby have been duly
and validly authorized by (i) all necessary corporate and shareholder action on
the part of CR and GG and (ii) all necessary third parties, and no other
corporate or shareholder proceedings or third-party consents on the part of CR
and GG are necessary to authorize the execution, delivery and performance by CR
and GG of this Agreement or to consummate the transactions contemplated
hereby.  This Agreement has been duly and validly executed and delivered by CR
and GG and, assuming the due authorization, execution and delivery thereof by CR
and GG, constitutes the legal, valid and binding obligation of CR and GG,
enforceable against CR and GG in accordance with its terms.  GG represents and
warrants that in order to ensure the validity, effectiveness, performance or
enforceability of this Agreement against or by GG, it is not required that the
same be notarized or filed, registered or recorded in a public office or
elsewhere, or that any other instrument, document or notice relating thereto be
executed, delivered, filed, registered, recorded or served.  Upon the execution
and delivery by CR and GG of the Agreement, to which they are a party shall have
been duly and validly executed and delivered by CR and GG, and assuming the due
authorization, execution and delivery thereof by CR and GG will constitute the
legal, valid and binding obligations of CR and GG, enforceable against CR and GG
in accordance with their terms.
 
 
7

--------------------------------------------------------------------------------

 
 
3.3.           No Conflict; Required Filings and Consents.
 
3.3.1.         GG represents and warrants that, except as defined in Section
4.2.1 and 4.2.2, the execution and delivery by GG of this Agreement to which it
is a party does not, the performance by GG of this Agreement to which it is a
party will not and the consummation of the transactions contemplated hereby will
not (i) conflict with or violate the certificate of incorporation or by-laws, or
charters or other constitutive documents of GG, (ii) conflict with or violate
any law, rule, regulation, order, judgment or decree applicable to GG or by
which it or any of its properties is bound or affected, or (iii) result in any
breach of or constitute a default (or an event, which with notice or lapse of
time, or both, would become a default) under, or give to others any rights of
termination, amendment, acceleration or cancellation of, or result in the
creation of a lien or encumbrance on any of the properties or assets of GG
pursuant to any note, bond, mortgage, pledge, indenture, contract, agreement,
lease, license, permit, franchise or other instrument or obligation to which
GG  is a party or by which GG or any of its properties is bound or affected.
 
3.3.2.         GG represents and warrants that the execution and delivery by GG
of this Agreement to which it is a party does not, the performance by GG of this
Agreement to which it is a party will not and the consummation of the
transactions contemplated hereby and thereby will not require any consent,
approval, authorization or permit of, or filing with or notification to, any
Governmental Entity, except as specifically provided herein.
 
3.4.           Title to Property.  GG represents and warrants that GGC, through
its subsidiaries, has good title to the Properties, free and clear of all
mortgage liens, and free and clear of all other liens, charges and encumbrances
except as set forth in the GGC Disclosure Schedule attached herein as APPENDIX
A.  All leases and licenses pursuant to which GGC, through its subsidiaries,
leases or licenses from others material amounts of real, personal and intangible
property used by GGC in connection with the Operations are valid and effective
in accordance with their respective terms and there is not, under any of such
leases or licenses, any existing default or event of default (or event, which
with notice or lapse of time, or both, would constitute a default, and in
respect of which GGC has not taken adequate steps to prevent such a default from
occurring), except as set forth in the GGC Disclosure Schedule. The GGC
Disclosure Schedule sets forth a true, correct and complete list of such leases
and licenses.  GGC has provided CR with true, correct and complete copies of
such leases and licenses.
 
3.5.           Compliance; Permits.
 
3.5.1.         GG represents and warrants that GG is not, and at the Closing
will not be, operating in material conflict with, or in default or violation of
(i) any law, rule, regulation, order, judgment or decree applicable to its
Operations or by which MG, GMC or the Properties are bound or affected, or (ii)
any note, bond, mortgage, indenture, contract, agreement, lease, license, permit
or other instrument or obligation to which GGC is a party or by which MG, GMC or
the Properties will be bound or affected.
 
 
8

--------------------------------------------------------------------------------

 
 
3.5.2.         GG represents and warrants that GGC and its subsidiaries hold all
permits, licenses, variances, exemptions, orders and approvals from governmental
authorities, which are necessary and appropriate to the conduct of the
Operations  (collectively, the “GGC Permits”), and that GGC and its subsidiaries
are in material compliance with the terms of the GGC Permits.
 
3.6.           Financial Statements.
 
3.6.1.         GGC has heretofore delivered to CR financial statements of GGC,
GGM, MG and GMC ending December 31, 2010, (collectively, the “GGC Financial
Statements”).  GG represents and warrants that the GGC Financial Statements have
been prepared from the books and records of GGC, are audited, and fairly present
in all material respects the income and assets and liabilities of GGC, GGM, MG
and GMC for the periods indicated.  MG and GMC financial statements have been
provided to, and reviewed by, CR as confidential documents.
 
3.6.2.         GG represents and warrants that except as disclosed in GGC
Disclosure Schedule, GGM, MG and GMC have no contingent liabilities.  If after
signing of this Agreement or formation of JVC any contingent liabilities arise
which (i) are neither reflected in the GGC Financial Statements nor disclosed in
GGC Disclosure Schedule and (ii) arise from grounds existing as of the date of
this Agreement, GG shall discharge such liabilities at its expense or compensate
either MG, GMC or JVC so that JVC achieves the value it would otherwise entitled
to achieve should no such contingent liabilities arise.
 
3.7.           Absence of Litigation.  GG represents and warrants that except as
disclosed in GGC Disclosure Schedule, there are no material claims, actions,
suits, proceedings or investigations pending or, to the knowledge of GGC,
threatened against, or involving GGC, or any properties, assets or rights of
GGC, or that challenges or seeks to prohibit or enjoin any of the transactions
contemplated hereby before any Governmental Entity and neither GGC nor the
Properties are subject to any such order, writ, judgment, injunction, decree,
determination or award.
 
3.8.           Environmental Matters.
 
3.8.1.         GG represents and warrants that GGC and its subsidiaries are in
compliance in all material respects with all applicable Environmental Laws.
There is no material civil, criminal or administrative action, suit, demand,
claim, hearing, notice of violation, investigation or proceeding, arising under
any applicable Environmental Laws, pending or threatened against GGC with
respect to the Operations or any Property.
 
3.8.2.         For the purposes of this Agreement: (i) “Environmental Laws”
means any Federation, Republican or local law, statute, regulation, ordinance,
permit, registration or rule, dealing with or relating to human health, employee
safety, the use or preservation of natural resources or the pollution,
protection or restoration of the environment; and (ii) “Hazardous Substance”
means any pollutant, contaminant, hazardous or toxic materials or substances,
waste, special waste, or any other chemical, substance or material listed or
identified as hazardous or toxic in or regulated by any Environmental Laws.
 
 
9

--------------------------------------------------------------------------------

 
 
3.9.           Tax Matters.  Except as disclosed in GGC Disclosure Schedule, GG
has timely paid all Taxes (as defined below) required to be paid, has timely
withheld or collected all Taxes required to be withheld or collected, has timely
deposited all Taxes required to be deposited, and has timely filed all Tax
returns required to be filed with respect to such Taxes, (ii) no notice of any
proposed adjustment or notice of underpayment has been issued by any
Governmental Entity with respect to any such Taxes, (iii) no claim has been
asserted, proposed or, to the knowledge of GG, threatened with respect to any
such Taxes that remain outstanding, (iv) no extensions of the time for
assessment of any such Taxes have been requested or granted (other than any such
extension that is no longer in effect), (v) no protests are pending with respect
to any such Taxes and (vi) there are no liens for Taxes on any of the GG assets
or on any other assets of GG and no action, proceeding or, to the knowledge of
GG, investigation has been instituted against GG which would give rise to any
such lien.  “Tax” means any obligation or liability (including any tax,
withholding, royalty, concession or other fee or excise) imposed by any
Governmental Entity, including any gross or net income, employment-related, real
or personal property, transfer, intangibles, documentary, gains, sales,
value-added or use tax, together with any and all interest, penalties and
additions imposed with respect thereto.
 
3.10.         Full Disclosure.  No statement made by GG relating to MG, GMC, the
Properties and the Operations, or information contained in any document or
certificate pursuant to the provisions of this Agreement, contains or will
contain any untrue statement of a material fact or omits or will omit to state
any material fact necessary, in the light of the circumstances under which it
was made, in order to make the statements herein or therein not misleading.
 
3.11.         Acknowledgement. GG acknowledges that it has made the
representations and warranties contained in ARTICLE III with the intention of CR
to enter into this Agreement and that CR has entered into this Agreement on the
basis of, and in full reliance on, each of such representations and warranties.
 
ARTICLE IV


ADDITIONAL AGREEMENTS AND COVENANTS
 
4.1.           Maintenance of Licenses. MG and GMC shall perform all applicable
license requirements for the Properties, and maintain all Licenses in good
standing, whether before or after the transfer of the participation interest in
MG and GMC to the JVC.
 
4.2.           Notifications, Consents and Approvals.  Each of the parties
hereto will use best efforts to submit all notifications and secure all
consents, approvals, licenses or permits which may be required in connection
with the consummation of the transactions contemplated by this Agreement.  Each
of the parties hereto further agrees to cause JVC to use best efforts to secure
all consents, approvals, licenses or permits which may be required in connection
with the consummation of the transactions contemplated by this Agreement
including, but not limited to, consents, approvals, licenses or permits required
in connection with the offshore sale of gold by JVC for hard currency.  The
above shall include, without limitation, the following:
 
 
10

--------------------------------------------------------------------------------

 
 
4.2.1.         If necessary, prior to Closing GG shall procure to receive from
Armbusinessbank CJSC of the authorization for transfer to JVC of participation
in MG pledged by GGM to Armbusinessbank CJSC;
 
4.2.2.         If necessary, prior to Closing GG shall procure to receive from
the State Committee on Protection of Economic Competition an authorization for
transfer to JVC of the participation in MG and GMC; and
 
4.2.3.         Upon Closing MG and GMC shall notify Ministry of Energy and
Natural Resources of the Republic of Armenia about transfer of participation to
JVC.
 
4.3.           English Language.  All documents to be furnished or
communications to be given or made under this Agreement shall be in the English
language or, if in another language, shall be accompanied by a certified
translation into English, which translation shall be the governing version
between the GG and CR.
 
4.4.           Inspection Rights.  GGC hereby agrees to keep CR advised of all
MG and GMC operations by submitting in writing to CR:  (i) monthly progress
summaries including monthly production data at the Toukhmanuk plant and any
applicable data requested by CR, monthly progress reports, which include
statements of expenditures and comparisons of such expenditures to the adopted
budget for such operations; (ii) periodic summaries of data acquired; (iii)
copies of reports concerning operations; (iv) a detailed final report within
sixty (60) days after completion of each individual project and the budget
thereto, which shall include comparisons between actual and budgeted
expenditures; and (v) such other reports as CR may reasonably request.  At all
reasonable times, CR shall have access to, and the right to inspect and copy,
all information related to MG, GMC, the Properties and the Operations, including
but not limited to, maps, drill logs, core tests, reports, surveys, assays,
analyses, production reports, operations, technical, accounting and financial
records.  In addition, CR, at its sole risk and expense and subject to
reasonable safety regulations, shall have the right to inspect the assets and
operations of MG and GMC at all reasonable times, so long as CR does not
unreasonably interfere with the operations of MG and GMC.
 
4.5.           Confidentiality.  Each party hereto agrees to continue to comply
with the parties’ confidentiality agreement to hold the separate documents to be
executed in connection with this Agreement, and any geological, technical,
economic, financial, marketing or other information which relates to GGC and its
subsidiaries, the License Area or the mineral deposits discovered in the License
Area (the “Confidential Information”) and not to disclose such information to
any third party without the consent of the other party hereto unless such
information was already known by such party or made public through no fault of
such party, such disclosure is required by applicable law or regulations (or is
otherwise directed to be disclosed by a Governmental Entity) or such disclosure
is required to enforce such party’s rights in this Agreement. Notwithstanding
the foregoing, (1) each party hereto may disclose Confidential Information to
its employees, consultants, advisers on a “need to know” basis, and to banks or
other financial institutions in connection with the provision of financing MG
and GMC, so long as the recipient of such information is instructed to maintain
its confidential nature, (2) each party hereto may disclose such Confidential
Information to any Affiliate or third-party contractor and as is necessary or
appropriate in accordance with applicable securities laws and industry standards
and (3) each party may disclose such Confidential Information in connection with
the formation of and transfer of the Properties to the JVC.  With respect to any
public disclosures, this Section 4.7 shall survive any termination of this
Agreement for a period of two years.
 
 
11

--------------------------------------------------------------------------------

 
 
4.6.           Non-Compete Covenants.  So long as this Agreement is in full
force and effect, each party hereto hereby agrees not to directly or indirectly
engage in new business activities competitive with those of MG and GMC in or
adjacent to the Toukhmanuk or Getik areas (“Area of Interest”) without receiving
the prior written consent of the other.  Except as expressly provided in this
Agreement, each party hereto shall have the right to independently engage in and
receive full benefits from business activities outside of the Area of Interest,
whether or not competitive with the business of MG and GMC, without consulting
the other.  The doctrines of “corporate opportunity” or “business opportunity”
shall not be applied to any other activity, venture, or operation of either
party hereto, and neither party hereto shall have any obligation to the other
with respect to any opportunity to acquire any property outside of the Area of
Interest at any time, or within the Area of Interest after the termination of
this Agreement.
 
4.7.           Additional Negative Covenants. During the 12 Month Period, GG
shall not without the prior written consent of CRA:
 
4.7.1.         Make, or permit changes to be made, to its certificate of
incorporation, or by-laws, or charters, or other constitutive documents and
Licenses in any manner which would be inconsistent with the provisions of this
Agreement and the transactions contemplated hereby;
 
4.7.2.         Make, or permit change of control resulting in withdrawal of Van
Krikorian from his position of the Chairman and CEO of GGC;
 
4.7.3.         Encumber GGM’s participation in MG and GMC in any manner;
 
4.7.4.         Permit any borrowing or receipt of any off-take financing by MG
or GMC other than under interest-free lending by GGC from the Initial
Consideration;
 
4.7.5.         Permit MG or GMC to enter into any material contracts including
any large transactions, off-take agreements, options, preemptive rights
agreements etc.;
 
4.8.           Further Action.  In case at any time after the Closing any
further action is reasonably necessary or desirable to carry out the provisions
hereof and the transactions provided for in this Agreement, each party to this
Agreement shall take all such necessary or desirable action. GG shall
take  reasonable steps to minimize by the time of Closing the number of
unsettled controversies and pending legal actions which may directly or
indirectly impact JVC, the Properties, the Licenses or the Operations or their
values or business perspectives.
 
 
12

--------------------------------------------------------------------------------

 
 
4.9.           Notification of Certain Matters.  GGC shall give prompt notice to
CR, on the one hand, and CR shall give prompt notice to GGC, on the other hand,
of (i) the occurrence or non-occurrence of any event the occurrence or
non-occurrence of which would be likely to cause any representation or warranty
contained in this Agreement to be untrue or inaccurate, (ii) any failure to
comply with or satisfy any covenant, condition or agreement to be complied with
or satisfied by it hereunder, (iii) any proposed or manifested change of control
or of GG, (iv) any proposed or manifested material change in the business or
operations of MG or GMC, (v) any event (including any pending or threatened
litigation, arbitration or administrative proceeding) which may have a material
adverse effect on the Operations, the Properties and the business contemplated,
or the parties abilities to perform hereunder, and (vi) any incident or accident
relating to GG which has or is likely to have a material adverse effect on the
environment, or on public or occupational health or safety; provided, however,
that the delivery of any notice pursuant to this Section 4.10 shall not
prejudice, limit or otherwise affect the remedies available hereunder to the
party receiving such notice.
 
4.10.         Profit Motive.   The parties hereto understand and agree that the
business and activities contemplated by this Agreement shall be operated in a
manner which endeavors to maximize the parties’ returns on their investments in
and through MG and GMC and any decisions by CR and GGC relating to the business
and activities contemplated by this Agreement shall be, to the extent possible,
based on market economy concepts and motivated by the desire to maximize profits
consistent with their environmental, legal, and social obligations.
 
ARTICLE V


CONDITIONS PRECEDENT
 
5.1.           Conditions Precedent to Obligations of GGC.  The obligation of
GGC to transfer its 100% interests in MG and GMC, and through them in the
Properties, to the JVC, and to execute and deliver under the agreements to which
it is a party is subject to the satisfaction on or prior to the Closing of each
of the following conditions:
 
5.1.1.         GGC shall have received the full Initial Consideration within the
12 Month Period and any GGC perceived breach in the funding schedule shall have
been remedied by CR within 30 days of receipt of formal written notice from GGC
of such breach.
 
ARTICLE VI


CONDITIONS SUBSEQUENT
 
6.1.           Conditions Subsequent to Obligations of CR.  Any of the following
events may frustrate CR’s obligations under this Agreement, in which case CR at
its sole discretion and option, anything in this Agreement to the contrary
notwithstanding and without any liability on its part, may by reasonable notice
to GGC refuse to pay the balance of Initial Consideration and to form a JVC:
 
 
13

--------------------------------------------------------------------------------

 
 
6.1.1.         Modification, suspension, withdrawal, cancellation, termination
or failure to be renewed of any License which in the reasonable opinion of CR
has a material adverse effect on the Operations; or
 
6.1.2.         Material breach by GG on any of its obligations under this
Agreement which, has not been remedied within 30 days of receipt of formal
written notice from CR of such breach (or if such breach is not remediable
within 30 days that efforts to remedy be commenced in 30 days); or
 
6.1.3.         Any actual or proposed change in the direct or indirect legal or
beneficial ownership or control of MG or GMC without the prior written consent
of CRA; or
 
6.1.4.         Any representation or warranty made by GG in this Agreement being
false or misleading in any material respect; or
 
6.1.5.         Nationalization, expropriation, insolvency, bankruptcy,
dissolution, winding up, liquidation or any other similar event in respect of GG
that in a reasonable opinion of CR may prevent MG and GMC from carrying on their
business or the Operations or affecting substantial part of the Property, other
assets or business perspectives thereof; or
 
6.2.           Upon the issuance of notice of cancellation by CR, the right of
GG to further payments shall be cancelled, and CR’s rights under this Agreement
shall be terminated.
 
ARTICLE VII


LIABILITY
 
7.1    Liability of CR.  CRA and CRU hereby mutually guarantee their liabilities
arising from any breach of their obligations under this Agreement and shall bear
joint and several liability to compensate GG as joint and several creditors for
any direct and indirect losses and damages (including opportunity loss) suffered
by GG in result of CR’s failure to perform under this Agreement; provided,
however, that upon transfer to JVC of the participation interests in MG and GMC
they shall respectively cease to be jointly liable.
 
7.2    Liability of GG.  GGC and each of its direct and indirect subsidiaries
referred to in this Agreement as GG hereby mutually guarantee for their
liabilities before CR arising from any breach of their obligations under this
Agreement and shall bear joint and several liability to compensate CR as joint
and several creditors for any direct and indirect losses and damages (including
opportunity loss) suffered by CR in result of GG’s failure to perform under this
Agreement; provided, however, that upon transfer to JVC of the participation
interests in MG and GMC they shall respectively cease to be jointly liable.
 
 
14

--------------------------------------------------------------------------------

 
 
ARTICLE VIII


FORCE MAJEURE
 
Neither party shall be liable for any failure or delay in performance of its
obligations under this Agreement in full or in part to the extent the said
failures or delays are caused by events beyond that party's reasonable control
and occurring after signing this Agreement without its fault or negligence,
including, without limitation, failure of its suppliers and subcontractors,
provided that the party affected by such events shall give the other party a
prompt written notice with full details of the occurred events and their
influence on the party’s ability to perform obligations under this
Agreement.  Such events may include earthquake, flood, explosions, war (whether
declared or not), state of emergency, riots, strikes, acts of state authorities,
or other similar events. The terms within which the relevant obligations had to
be performed shall be extended by the period during which performance of such
obligations was affected. Should an occurrence of Force-Majeure last for more
than 12 (twelve) months, either party shall be entitled to terminate this
Agreement by a prior written notice to the other party.
 
ARTICLE IX


TERMINATION
 
9.1.           Term of the Agreement. This Agreement shall continue in force
until all obligations hereunder have been discharged by performance or until
Agreement is dissolved in accordance with the provisions hereof or the law;
provided that the provisions of Sections 4.6 and 10.15 shall survive the
termination of this Agreement.
 
9.2.           Termination. Notwithstanding anything to the contrary in this
Agreement, this Agreement may not be terminated at any time prior to the Closing
except by mutual written consent of GGC and CR.
 
9.3.           Amendment. This Agreement may not be amended, modified,
supplemented or extended, or the terms hereof waived except by an instrument in
writing signed by the parties hereto.
 
9.4.           Notices.  All notices and other communications given or made
pursuant hereto shall be in writing.  Each such notice or other communication
shall be given (i) by hand delivery or (ii) by internationally recognized
courier service.  Each such notice, request or communication shall be effective
(i) if delivered by hand, when delivered at the address specified below (or in
accordance with the latest unrevoked direction from such party) and (ii) if by
internationally recognized courier service, three business days after the
dispatch thereof.
 
9.4.1.           If to CR:
 
Consolidated Resources Armenia
c/o Jeffrey R. Marvin
59 Hillside Road, Greenwich, CT 06830
 
 
15

--------------------------------------------------------------------------------

 
 
9.4.2.           If to GG:
 

 
 
Global Gold Corporation

 
 
International Corporate Center at Rye

 
 
555 Theodore Fremd Avenue, Suite C208

 
 
Rye, New York 10580

 
 
Tel: 914-925-0020

 
 
Fax: 914-925-8860

 
with a copy to:
 
Patterson, Belknap, Webb & Tyler LLP
1133 Avenue of the Americas
New York, New York 10036-6710
Attention: John E. Schmeltzer, III, Esq.
 
9.5.           Headings.  The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
 
9.6.           Severability.  If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement will nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner adverse to
any party. Upon such determination that any term or other provision is invalid,
illegal or incapable of being enforced, the invalid, illegal or unenforceable
provision shall be deemed replaced by a valid, legal and enforceable provision
which comes as close as possible to the original intent of the parties as to the
invalid, illegal or unenforceable provision, and the parties hereto will
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the extent possible.
This shall apply analogously in the case of gaps or omissions.
 
9.7.           Entire Agreement.  This Agreement constitutes the entire
agreement between the parties and supersedes all prior agreements and
undertakings, both written and oral, between the parties with respect to the
subject matter hereof including, for the avoidance of doubt, the Formation
Agreement. This Agreement shall not be modified or amended except in a writing
specifically referring to this Agreement. This Agreement shall take precedence
over any other documents which may be in conflict with said Agreement.
 
9.8.           No Assignment or Pledge.  No party shall be entitled to assign or
pledge its rights hereunder to any other person without the prior written
consent of the other party hereto.  Notwithstanding the foregoing, CR shall have
the right to assign its rights hereunder to an Affiliate subject to a written
notice to GG but without the prior written consent of GG.  As used herein,
“Affiliate” shall mean a person that is directly (or indirectly through one or
more intermediaries) controlling, controlled by, or under common control with
CR; for purposes of this definition, “control” shall mean an ownership interest
of at least 100%.
 
 
16

--------------------------------------------------------------------------------

 
 
9.9.           No Third Party Beneficiaries.  This Agreement shall be binding
upon and inure solely to the benefit of each party hereto their successors and
permitted assigns as per Section 10.11 and nothing in this Agreement, express or
implied, is intended to or shall confer upon any other person any right, benefit
or remedy of any nature whatsoever under or by reason of this Agreement.  Except
as provided in Section 10.11, none of the terms of this Agreement are intended
to be enforceable by any third party.
 
9.10.         Governing Law.  This Agreement shall be governed by, and construed
in accordance with, the substantive laws of the State of New York, regardless of
the laws that might otherwise govern under applicable principles of conflicts of
laws thereof.
 
9.11.         Foreign Corrupt Practices Act.  Each party hereto represents and
covenants to the other that (i) it is fully aware of the requirements set forth
in the U.S. Foreign Corrupt Practices Act; and (ii) has not taken or
participated in, and shall not take or participate in, any action that has or
will result in any payment or gift of money or anything of value to a government
agency, government official or political party official, whether directly or
indirectly through third parties or business entities, in return for such
agency’s or official’s assistance or in an attempt to obtain an improper
advantage except for payments expressly permitted by the U.S. Foreign Corrupt
Practices Act.
 
9.12.         Dispute Resolution.
 
9.12.1.       Any dispute, controversy or claim arising out of or relating to
this Agreement, or the breach, termination or invalidity hereof, or any
non-contractual obligations arising out of or in connection with this Agreement
shall be settled through consultation, mediation or by arbitration pursuant to
this Section 9.12.
 
9.12.2.       Before any party institutes an arbitration proceeding, it will use
its best efforts to resolve the dispute through consultation with the other
party, although no party shall be obligated to pursue such consultation for more
than ninety (90) days after it has notified the other party of the dispute.
 
9.12.3.         In the event the parties are unable to amicably resolve any such
dispute, the matter in dispute will be referred first to mediation and, if the
parties are not able to resolve such dispute through mediation within thirty
(30) days (or such other applicable time frame herein specifically stipulated to
any particular matter or dispute), to arbitration in accordance with this
Section 9.12.  Any dispute not resolved by such negotiation and mediation shall
be finally resolved by arbitration as set out in this Section 9.12.
 
9.12.4.       Any party may refer any dispute arising under this Agreement for
resolution through arbitrations under the supervision of and according to the
procedural rules then in effect of the American Arbitration Association in New
York City in accordance with its Commercial Arbitration Rules including the
Optional Rules for Emergency Measures of Protection, and judgment on the award
rendered by a single arbitrator may be entered in any court having jurisdiction
thereof, including, without limitation, the competent courts of the Republic of
Armenia.
 
 
17

--------------------------------------------------------------------------------

 
 
9.13.         Counterparts.  This Agreement may be executed in one or more
counterparts, each of which when executed shall be deemed to be an original but
all of which taken together shall constitute one and the same agreement.

 
18

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, GGC and CR have caused this Agreement to be executed as of
the date first written above by their respective officers thereunto duly
authorized.
 
 

 
GLOBAL GOLD CORPORATION, for itself and GGA, GGM, MG and GMC
                 
 
By:
/s/ Van Z. Krikorian       Name: Van Z. Krikorian       Title: Chairman and CEO
                            CONSOLIDATED RESOURCES ARMENIA for itself and
CONSOLIDATED RESOURCES USA, LLC                     By: /s/ Jeffrey R. Marvin  
    Name: Jeffrey R. Marvin  

 
 
 
19